Case 1:21-cv-21160-RNS Document 1 Entered on FLSD Docket 03/26/2021 Page 1 of 9




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                          CASE NO.:

 KATERINE AVILA,

            Plaintiff,

 vs.

 EL TORO LOCO LLC D/B/A EL TORO LOCO
 CHURRASCARIA, a Florida Limited Liability
 Company and JOAQUIN MARTINEZ,

        Defendants.
 __________________________________________/

                                              COMPLAINT

          Plaintiff KATERINE AVILA, (hereinafter “Plaintiff”) by and through her undersigned

 attorney hereby sues Defendants, EL TORO LOCO LLC D/B/A EL TORO LOCO

 CHURRASCARIA, a Florida Limited Liability Company (hereinafter, "EL TORO LOCO”) and

 JOAQUIN MARTINEZ (hereinafter “MARTINEZ”) individually, collectively (“Defendants”)

 and states as follows:

                                     JURISDICTION AND VENUE

 1. This is an action for damages and other relief for unpaid overtime wages pursuant to the Fair

       Labor Standards Act, 29 U.S.C. §§ 201-219 (“FLSA”).

 2. Jurisdiction is conferred upon this Court pursuant to 29 U.S.C. § 216(b), 28 U.S.C. § 1331,

       and 28 U.S.C. § 1367.

 3. Venue is proper in the United States Court for the Southern District of Florida because Plaintiff

       was employed by Defendants in this District; because Defendants at all material times,

       conducted and continue to conduct business in the Southern District of Florida; because the

       acts that give rise to Plaintiff’s claims occurred within the District.

                                                      1
Case 1:21-cv-21160-RNS Document 1 Entered on FLSD Docket 03/26/2021 Page 2 of 9




  4. Plaintiff says that all conditions precedent to the maintenance of this action have heretofore

     been performed or have been waived.

                                                PARTIES

 5. Plaintiff at all times pertinent to this complaint, resided within the Southern District of Florida.

    Plaintiff is over the age of eighteen and otherwise sui juris.

 6. During all times relevant to this Complaint, Plaintiff was employed by Defendants as to-go

    server. Plaintiff was therefore an employee as defined by 29 U.S.C. § 203(e).

 7. Defendant EL TORO LOCO is a Florida profit corporation organized and existing under and

    by virtue of the laws of Florida and is registered to do business within Florida. EL TORO

    LOCO has its principal place of business in Miami Florida. Defendant EL TORO LOCO, at

    all times material hereto, conducted substantial and continuous business within Miami-Dade

    County, having five different locations in Miami Florida, and is subject to the laws of the

    United States and the State of Florida.

 8. Defendant EL TORO LOCO is an “employer” as defined by 29 U.S.C. § 203(d) and (s)(1), in

    that it has employees engaged in commerce or in the production of goods for commerce or that

    has employees handling, selling, or otherwise working on goods or materials that have been

    moved in or produced for commerce by any person.

 9. Specifically, Defendant EL TORO LOCO is a restaurant where they use goods transported

    across interstate lines.

 10. Plaintiff’s work for Defendants was actually in or so closely related to the movement of

    commerce while she worked for Defendants that Plaintiff is covered under the FLSA through

    individual coverage. Plaintiff regular and recurrently used the instrumentalities of interstate




                                                   2
Case 1:21-cv-21160-RNS Document 1 Entered on FLSD Docket 03/26/2021 Page 3 of 9




    commerce. Plaintiff took orders by phone, made sure orders were complete, and process

    payments.

 11. At all times material to this Complaint, EL TORO LOCO, has had two (2) or more employees

    who have regularly sold, handled, or otherwise worked on goods and/or materials that have

    been moved in or produced for commerce which as employees subject to the provisions of the

    FLSA, 29 U.S.C. § 207.

 12. Defendant EL TORO LOCO upon knowledge and belief, has had gross revenue which exceeds

    $500,000 for each of the past three (3) years and utilizes goods in the flow of commerce across

    state lines.

 13. Defendant MARTINEZ is a corporate officer of, and exercised operational control over the

    activities of, corporate Defendant, EL TORO LOCO.

 14. Defendant MARTINEZ acted directly in the interest of his company, EL TORO LOCO. Upon

    all available information, MARTINEZ controlled the manner in which Plaintiff performed her

    work and the pay she was to receive.

 15. Defendants were “employers” of Plaintiff as the term is defined under 29 U.S.C. § 203(d).

 16. All other conditions precedent to this action have been performed or have been waived.


                                    GENERAL ALLEGATIONS

 17. Plaintiff is a non-exempt employee of Defendants and is subject to the payroll practices and

    procedures set forth hereinafter, and who worked in excess of forty (40) hours during one of

    more workweeks within three (3) years of the filing of this complaint.

 18. Specifically, Plaintiff was a to-go server at the from on or about April 2018 until on or about

    December 2020 at the Westchester location.




                                                 3
Case 1:21-cv-21160-RNS Document 1 Entered on FLSD Docket 03/26/2021 Page 4 of 9




 19. At all times pertinent to this action, Defendants failed to comply with 29 U.S.C. §§ 201 – 219

    in that Plaintiff performed services for Defendants for which no provision was made to

    properly pay for those hours worked over forty (40) in a given workweek.

 20. During the course of her employment, Plaintiff worked between 50–65 hours per work week.

    Plaintiff earned $9.00/hour through the end of 2019, $10/hour during the beginning of 2020,

    and $11/hour towards the end of her employment. However, Plaintiff was not compensated at

    the rate of time and half for any of her hours over 40 in a work week.

 21. A review of the pay stubs in which Plaintiff has in her current possession, custody, and control

    reflect that Plaintiff was compensated for all hours worked at her regular rate.

 22. A review of the paystubs also reflect that Defendants routinely improperly retained a

    percentage of Plaintiff’s tips. Specifically, Plaintiff’s earned tip wages were routinely reduced

    by 25 to 50 percent per pay-period.

 23. At all times pertinent to this action, Defendants failed to comply with 29 U.S.C. §§ 201 – 219

    in that Plaintiff performed services for Defendants for which no provision was made to

    properly pay for those hours worked over forty (40) in a given workweek.

  24. Defendants and their representatives knew that Plaintiff was working overtime, and that

     Federal law requires employees to be compensated at time and one-half per hour for overtime

     pay.

  25. Defendants maintained complete control over the hours Plaintiff worked and the pay she was

     to receive.

 26. Plaintiff has retained the undersigned firm to prosecute this action on her behalf and has agreed

    to pay it a reasonable fee for its services.




                                                   4
Case 1:21-cv-21160-RNS Document 1 Entered on FLSD Docket 03/26/2021 Page 5 of 9




 27. Plaintiff is entitled to her reasonable attorneys’ fees and costs if he is the prevailing party in

    this action.

                                           COUNT I
                               VIOLATION OF FLSA/OVERTIME
                                   against EL TORO LOCO

 28. Plaintiff, re-alleges and reaffirms paragraphs 1 through 27 as if fully set forth herein.

 29. This action is brought by Plaintiff to recover from Defendant EL TORO LOCO unpaid

    overtime compensation, as well as an additional amount as liquidated damages, costs, and

    reasonable attorney’s fees under the provisions of 29 U.S.C. § 201 et seq., 29 U.S.C. § 207,

    and § 448.01 Fla. Stat. et seq. 29 U.S.C. § 207 (a)(1) states, “ No employer shall employ any

    of his employees… for a work week longer than 40 hours unless such employee receives

    compensation for his employment in excess of the hours above-specified at a rate not less than

    one and a half times the regular rate at which he is employed.”

 30. Since the commencement of Plaintiff’s employment, EL TORO LOCO has willfully violated

    the provisions of § 7 of the FLSA [29 U.S.C. § 207] by employing employees engaged in

    commerce for workweeks longer than forty (40) hours without compensating them for all hours

    worked in excess of forty (40) hours at a rate not less than one- and one-half times her regular

    rate.

 31. Specifically, throughout her employment, Plaintiff regularly worked between 50-65 hours

    during each workweek in which she was employed. However, upon information and belief,

    she was only paid straight time for her overtime hours

 32. 29 U.S.C. § 207 (a)(1) states, “No employer shall employ any of his employees… for a work

    week longer than 40 hours unless such employee receives compensation for his employment




                                                   5
Case 1:21-cv-21160-RNS Document 1 Entered on FLSD Docket 03/26/2021 Page 6 of 9




    in excess of the hours above-specified at a rate not less than one and a half times the regular

    rate at which he is employed.”

 33. EL TORO LOCO is and was, during all times hereafter mentioned, an enterprise engaged in

    commerce or in the production of goods for commerce as defined in §§ 3 (r) and 3(s) of the

    FLSA, 29 U.S.C. § 203(r) and 203(s). EL TORO LOCO’s business activities involve those to

    which the Fair Labor Standards Act applies.

 34. The Plaintiff was a to-go server and was at all relevant times, covered by the FLSA.

 35. Plaintiff was not exempted from the overtime provision of the Act pursuant to the provisions

    of the Act, 29 U.S.C. § 213(a), in that she was neither a bona fide executive, administrative, or

    professional employee. Plaintiff performed manual labor tasks and did not have decision-

    making authority.

 36. EL TORO LOCO has knowingly and willfully failed to pay Plaintiff at time and one half of

    her regular rate of pay for all hours worked in excess of forty (40) per week between the

    relevant time period.

 37. Furthermore, EL TORO LOCO engaged in improper tip-pooling practices in that continuously

    retained at least 25% of Plaintiff’s earned tips each pay period for improper purposes.

 38. By reason of the said intentional, willful and unlawful acts of EL TORO LOCO, Plaintiff has

    suffered damages plus incurring costs and reasonable attorneys' fees.

 39. EL TORO LOCO never posted any notice, as required by the Fair Labor Standards Act and

    Federal Law, to inform employees of their federal rights to overtime and minimum wage

    payments.

 40. As a result of EL TORO LOCO’s willful violations of the Act, Plaintiff is entitled to liquidated

    damages.



                                                  6
Case 1:21-cv-21160-RNS Document 1 Entered on FLSD Docket 03/26/2021 Page 7 of 9




 41. Plaintiff has retained the undersigned counsel to represent her in this action, and pursuant to

    29 U.S.C. § 216(b), Plaintiff is entitled to recover all reasonable attorneys' fees and costs

    incurred in this action from EL TORO LOCO.

 WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

        A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

            intentionally and with reckless disregard for Plaintiff’s rights;

        B. Award Plaintiff actual damages in the amount shown to be due for unpaid overtime

            compensation for hours worked in excess of forty (40) weekly, with interest; and

        C. Award Plaintiff an equal amount in double damages/liquidated damages; and

        D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

        E. Grant Plaintiff such additional relief as the Court deems just and proper under the

            circumstances.

                                           COUNT II
                               VIOLATION OF FLSA/OVERTIME
                                 against JOAQUIN MARTINEZ

 42. Plaintiff, re-alleges and reaffirms paragraphs 1 through 27 as if fully set forth herein.

 43. At the times mentioned, Defendant MARTINEZ was, and is now, a corporate officer of

    corporate Defendant, EL TORO LOCO.

 44. MARTINEZ was an employer of Plaintiff within the meaning of Section 3(d) of the “Fair

    Labor Standards Act” [29 U.S.C. § 203(d)], in that JOAQUIN MARTINEZ acted directly in

    the interests of Defendant EL TORO LOCO in relation to their employees including Plaintiff.

 45. Specifically, MARTINEZ supervised Plaintiff, determined company payroll decisions, and

    maintained the right to hire and fire Plaintiff during all pertinent times hereto.

 46. MARTINEZ had operational control of the business and is thus jointly liable for Plaintiff’s



                                                   7
Case 1:21-cv-21160-RNS Document 1 Entered on FLSD Docket 03/26/2021 Page 8 of 9




    damages.

 47. Defendant MARTINEZ willfully and intentionally refused to properly pay Plaintiff overtime

    wages as required by the law of the United States as set forth above and remains owing Plaintiff

    these wages since the commencement of Plaintiff’s employment with Defendants as set forth

    above.

 WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

        A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

             intentionally and with reckless disregard for Plaintiff’s rights;

        B. Award Plaintiff actual damages in the amount shown to be due for unpaid overtime

             compensation for hours worked in excess of forty (40) weekly, with interest; and

        C. Award Plaintiff an equal amount in double damages/liquidated damages; and

        D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

        E. Grant Plaintiff such additional relief as the Court deems just and proper under the

             circumstances.




                           [SPACE INTENTIONALLY LEFT BLANK]




                                                   8
Case 1:21-cv-21160-RNS Document 1 Entered on FLSD Docket 03/26/2021 Page 9 of 9




                                DEMAND FOR JURY TRIAL

 Plaintiff, KATERINE AVILA demands trial by jury on all issues and all counts of this

 Complaint so triable as a matter of right.


 Dated: March 26, 2021

                                              PEREGONZA THE ATTORNEYS, PLLC

                                              1414 NW 107th Ave,
                                              Suite 302
                                              Doral, FL 33172
                                              Tel. (786) 650-0202
                                              Fax. (786) 650-0200

                                              By: /s/Nathaly Saavedra
                                              Nathaly Saavedra, Esq.
                                              Fla. Bar No. 118315
                                              Email: nathaly@peregonza.com
                                              Juan J. Perez, Esq.
                                              Fla. Bar No. 115784
                                              Email: juan@peregonza.com




                                               9
